Citation Nr: 0908172	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to June 11, 2007, for 
the grant of service connection for bladder neck 
adenocarcinoma.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to June 
1968 and from September 1970 to May 1971. 

This matter comes to the Board of Veterans Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In July 2008, VA received notice that the 
Veteran's counsel withdrew as his representative effective 
from March 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An appeal to the Board requires a notice of disagreement 
(NOD) and a timely filed substantive appeal after issuance of 
a statement of the case (SOC).  See 38 C.F.R. §§ 20.200, 
20.302 (2008).  VA regulations clearly provide that "[i]n no 
case will a Supplemental Statement of the Case be used to 
announce decisions by the agency of original jurisdiction on 
issues not previously addressed in the Statement of the Case, 
or to respond to a notice of disagreement on newly appealed 
issues that were not addressed in the Statement of the 
Case."  38 C.F.R. § 19.31 (2008).  Rather, the agency of 
original jurisdiction will respond to NODs on newly appealed 
issues not addressed in a SOC using the procedures in §§ 
19.29 and 19.30.  Id.

The record shows that the Veteran, in September 2007, filed a 
timely NOD with the July 2007 rating decision that granted 
service connection for bladder neck adenocarcinoma effective 
from June 11, 2007, the record does not show that the RO 
thereafter issued a SOC addressing his claim for an earlier 
effective date.  38 C.F.R. § 19.29 (2008).  As 38 C.F.R. 
§ 19.31 prohibits the RO from relying on either the July 2007 
or January 2008 SSOC as having provided the Veteran with the 
required notice, the Board finds that it has no other option 
but to remand the claim for the issuance of a SOC.  Id; Also 
see Manlincon v. West, 12 Vet. App. 238 (1999).

A remand is also required because the record shows that the 
Veteran has been in receipt of Social Security Administration 
disability benefits since approximately 1996 and copies of 
these records have not been obtained and associated with the 
claims files.  38 U.S.C.A. § 5103A(b) (West 2002); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist 
includes obtaining records from the SSA).

Likewise, remand is also required because the Veteran 
notified VA that he had additional treatment records on file 
with the Omaha and Hot Springs VA Medical Centers and copies 
of these records have not been obtained and associated with 
the claims files.  38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

This case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Because these 
are Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing and 
a copy of that writing should be placed 
in the claims files.

2.  The RO/AMC should obtain and 
associate with the claims files any of 
the Veteran's outstanding records from 
the Omaha and Hot Springs VA Medical 
Centers.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Because 
these are Federal records, if they cannot 
be located or no such records exist, the 
Veteran should be notified in writing and 
a copy of that writing should be placed 
in the claims files.

3.  The RO/AMC should issue a SOC as to 
the Veteran's claim for an effective date 
prior to June 11, 2007, for the grant of 
service connection for bladder neck 
adenocarcinoma.  If, and only if, the 
Veteran files a timely substantive appeal 
as to this issue should it be returned 
for review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

